Case 3:19-cr-00058-S Hacman st pled asled aa, Bage 1dfZ@ageid ay

 

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION

JUDGE: RENEE HARRIS TOLIVER

DEPUTY CLERK: J. Amerson COURT REPORTER/TAPE NO: FTR

LAW CLERK: USPO/PTSO: . .

INTERPRETER: COURT TIME: GW mw

AM. | P.M. 1:00 DATE: February 26, 2019

COMAG. NO. ODIST. CR. NO. 3:19-cr-00058-S *SEALED* USD] ip Gren Scholer

UNITED STATES OF AMERICA § Hun , AUSA
§

V. § CL)
S —Mavshall Wielallum 5

KRISTY JACKSON (2) § COUNSEL FOR DEFENDANTS APPT - (A), Retd ~ (R), FPD — (F)

Z
MUINITIAL APPEARANCE CIIDENTITY CIBOND HEARING CIPRELIMINARY HEARING
C DETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING MEXTRADITION HEARING
C1 HEARING CONTINUED ON CASE NO. COOTHER DISTRICT CIDIVISION
PY DATE OF FEDERAL ARREST/CUSTODY: 02/26/2019 CISURRENDER
C1 RULE 5/32 CAPPEARED ON WRIT
DEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES CIPROBATION/SUPERVISED RELEASE VIOLATOR
(DEFT FIRST APPEARANCE WITH COUNSEL.
C1 DEFT CMW (MATERIAL WITNESS) APPEARED WITH CIWITHOUT COUNSEL
REQUESTS APPOINTED COUNSEL.
DCFINANCIAL AFFIDAVIT EXECUTED.
C ORDER APPOINTING FEDERAL PUBLIC DEFENDER.
(PRIVATE COUNSEL APPOINTED Morshall MeCallum
1 DEFT HAS RETAINED COUNSEL ry LL
Cl) ARRAIGNMENT SET ADETENTION HEARING SET thuysday Z/2e/['@ © [pm lw.
Jf ude ‘folwer

 

 

FL) PRELIMINARY HEARING SET [JBOND HEARING SET

(1 COUNSEL DETERMINATION HEARING SET

CJ] IDENTITY/REMOVAL HEARING SET

[)] BOND CISET LIREDUCED TO $ OICASH © SURETY (10% O PR DJUNS (13RD PTY OMW
[] NO BOND SET AT THIS TIME, _ _ DAY DETENTION ORDER TO BE ENTERED.
DSXORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.

[] ORDER OF DETENTION PENDING TRIAL ENTERED.

[] DEFT ADVISED OF CONDITIONS OF RELEASE.

C] BOND EXECUTED CIDEFT IMW RELEASED CISTATE AUTHORITIES CIINS

PADEFT CIMW REMANDED TO CUSTODY.

(] DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.

CO] WAIVER OF CIPRELIMINARY HEARING CIRULE 5/32 HEARING LJDETENTION HEARING

[] COURT FINDS PROBABLE CAUSE CIID CPC.

C] DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANT. os. pISTRICT COURT

 

 

 

 

C] GOVERNMENT TO NOTIFY FOREIGN CONSULAR. NORTHERN DISTRICT OF TEXAS
C] REMARKS: FILED
FEB 26 2019

 

 

 

CLERK, U.S. mee URT
By.

Deputy

 

 

 

 
